Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-15-2008

In re: Michael Reyno
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1785




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In re: Michael Reyno " (2008). 2008 Decisions. Paper 537.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/537


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-147 (August 2008)                                            NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 08-1785
                                      ___________

                       IN RE: MICHAEL CURTIS REYNOLDS,
                                                     Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                           United States District Court for the
                            Middle District of Pennsylvania
                                (Related to 07-cv-00712)
                      ____________________________________

                  Submitted Pursuant to Rule 21, Fed. R. App. P.
                                August 29, 2008
       Before: SCIRICA, Chief Judge, ALDISERT and GARTH, Circuit Judges.

                               (Filed: September 15, 2008)
                                        _________

                              OPINION OF THE COURT
                                    _________

PER CURIAM.

      Michael Curtis Reynolds is a prisoner confined at the United States Penitentiary,

Lewisburg, Pennsylvania. Proceeding pro se and in forma pauperis, he seeks a writ of

mandamus to compel a ruling of summary judgment in his favor.

      Reynolds filed a civil rights complaint pursuant to 42 U.S.C. § 1983 against two

correctional officers and a prison board member. After filing his complaint, Reynolds

filed several motions for a default judgment against the defendants. The District Court
ordered the defendants to show cause why a default judgment should not issue, and the

defendants ultimately filed an answer to Reynolds’ complaint. Thereafter, Reynolds filed

a series of motions for summary judgment and/or judgment on the pleadings. After the

District Court denied those motions in light of the defendants’ answer, Reynolds filed the

instant mandamus petition claiming an entitlement to summary judgment in his favor on

the grounds that a default judgment should have been entered against the defendants.

       Mandamus relief is appropriate in only the most extraordinary of circumstances.

DeMasi v. Weiss, 669 F.2d 114, 117 (3d Cir. 1982). Petitioners must demonstrate that

they have no other adequate means available to obtain the desired relief and that the right

to issuance of the writ is “clear and indisputable.” Allied Chem. Corp. v. Daifon, Inc.,

449 U.S. 33, 35 (1980)). Here, Reynolds seeks an order directing a entry of summary

judgment in his favor, but he has not demonstrated that his right to such a ruling is “clear

and indisputable.”

       As we have previously held, the management of its docket is committed to the

sound discretion of the district court. In re Fine Paper Antitrust Litig., 685 F.2d 810, 817

(3d Cir. 1982). When a matter is discretionary, it cannot typically be said that a litigant’s

right is “clear and indisputable.” Allied Chem. Corp., 449 U.S. at 35-36. Nonetheless,

we have held that a writ of mandamus may be warranted where undue delay is tantamount

to a failure to exercise jurisdiction. Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).




                                              2
      Reynolds presents none of the extraordinary circumstances warranting the grant of

mandamus relief in this case. Although he cites defendants’ delay, they have finally

answered his complaint. Nor has Reynolds demonstrated undue delay on the part of the

District Court. When the defendants delayed in filing an answer to Reynolds’s complaint,

the District Court issued orders to show cause as to why a default judgment should not

issue, and the defendants furnished an answer. The District Court has also timely

addressed Reynolds’s motions, and we trust that it will continue to move this case along

expeditiously. Therefore, we will deny the petition for a writ of mandamus.




                                            3